Citation Nr: 1119807	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1947 to October 1948, July 1950 to August 1953, and from September 1955 to March 1971.  He died in August 1995.   The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1995 rating decision is final.

2.  Some of the evidence received since the October 1995 RO rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2.  The evidence received subsequent to the October 1995 RO rating decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the appellant's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the appellant was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The appellant's claim for service connection for the cause of the Veteran's death was denied by an October 1995 rating decision.  The appellant was provided notification of the decision and her appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  

The appellant submitted a petition to reopen her claim for service connection in July 2008.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous denial in October 1995 consists of the service treatment records, the appellant's claim, the certificate of death, and the marriage certificate.  The October 1995 rating decision denied the appellant's claim because it was not well-grounded.  The RO explained that the evidence received failed to establish any relationship between the Veteran's service and his death which occurred as a result of a cancer of the tongue.  To establish a well-grounded claim, it was necessary to provide evidence which demonstrates that the cause of death may be related to service.  

As the previous denial of service connection was premised on a finding that there was no evidence that the Veteran's cause of death was related to his military service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's cause of death was associated with his active military service.    

The evidence associated with the claims file subsequent to the October 1995 rating decision includes VA treatment records and the appellant's statement.  The VA treatment records are "new" in that they were not before the RO at the time of the October 1995 rating decision.  However, the records are not "material."  The VA treatment records show extensive treatment for cancer of the tongue including a total glossectomy, total laryngectomy, and neck dissection.  However, there is no mention of the Veteran's period of active service and the examining physicians only noted the Veteran's long history of smoking and alcohol use.  Therefore, the evidence does not raise a reasonable possibility of substantiating the claim and does not relate to an unsubstantiated fact necessary to substantiate the claim.   

Nevertheless, the Board finds that the appellant's statement constitutes new and material evidence sufficient to reopen her claim for service connection for the cause of the Veteran's death.  First, the Board finds that the appellant's statement is "new" as the appellant did not submit or present any statements (other than the claim requesting service connection) at the time of the prior October 1995 rating decision.  Following the October 1995 rating decision, the appellant stated that the Veteran was seen in the military numerous times for problems with his throat.  She explained that the Veteran was finally diagnosed with his cancer in the back of his throat and it was removed to include the Veteran's tongue.  She stated that right after his return from Vietnam, the Veteran's health deteriorated.  

The Board also finds that the appellant's statement is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the appellant's statement is related to an unsubstantiated element, i.e., whether the cause of the Veteran's death is associated with his periods of active service.  Although the appellant is not necessarily competent to state whether the Veteran's cause of death is causally or etiologically related to active service, she is competent to report on lay-observable symptoms, i.e., the Veteran's problems with his throat since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The appellant is also presumed credible with respect to her statement.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When the appellant's statement is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology.  See Shade, id.  Therefore, the appellant's statement is found to be new and material evidence and the appellant's request to reopen the claim for service connection for the cause of the Veteran's death is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  To obtain a VA medical opinion and provide the appellant with appropriate notice.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board observes that a VA medical opinion has not been sought or obtained in this case to determine the etiology of the Veteran's death.  The certificate of death shows that the Veteran's immediate cause of death was listed as cancer of the tongue.  The appellant contends that the Veteran's cause of death was related to his periods of active service.  In a July 2008 statement, the appellant claims that the Veteran was seen in the military numerous times for problems with his throat.  She explained that the Veteran was finally diagnosed with his cancer in the back of his throat and it was removed along with the Veteran's tongue.  She stated that right after the Veteran's return from Vietnam, his health deteriorated.   As noted above, the Board finds that the appellant is competent to report on lay-observable symptomatology and that the Veteran experienced problems with his throat since his separation from active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the service treatment records are absent for any treatment of the Veteran's throat or tongue.  The October 1970 separation examination report does show that the Veteran's mouth and throat were clinically evaluated as abnormal and the Veteran was noted to have a small lesion on the roof of his mouth.  The Veteran was referred to the otolaryngology service with a provisional diagnosis of lesion of soft palate.  The Veteran reported that he smoked seven to eight cigars per day.  The report shows that a complete otolaryngologic examination was performed and that everything was within normal limits aside from the fact that the Veteran was edentulous (without teeth).  The examiner noted that no lesion was seen on soft palate.  The examiner explained that it was possible that the brownish spot was a piece of tobacco debris caught under the Veteran's dental prosthesis and that it may have been tobacco/tobacco stains.  Despite the absence of any tongue or throat problems during service, the Board still finds that a medical opinion would be helpful in determining the nature and etiology of the Veteran's cause of death.  38 C.F.R. § 3.159(c)(4); see generally Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  Thus, the Board must remand this matter to obtain a VA medical opinion, accompanied by a rationale in support of that opinion, prior to adjudicating this claim.  See Colvin v. Derwinski, 1 Vet. App. at 175.

Additionally, the Board notes that the appellant was not given complete notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Hupp provides that in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board acknowledges that the appellant was notified of the conditions for which the Veteran was service connected at the time of his death; however, the appellant was not informed of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Therefore, the appellant should be provided with notice pursuant to Hupp on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the appellant with notice for a claim for the cause of the Veteran's death including: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records and post-service treatment records, and to comment as to whether it was at least as likely as not (50 percent likelihood or higher) that one of the Veteran's service-connected disabilities (dermatitis with scabies and hepatitis) was a principal or contributory cause of his death.  

The examiner should also indicate whether it was at least as likely as not (50 percent likelihood or higher) the Veteran's cancer of the tongue was related to his military service or whether his death was otherwise causally or etiologically related to his military service.

(The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.)

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the AMC/RO should review all the evidence of record.  If the appellant's claim remains denied, she and her representative should be provided with a supplemental statement of the case and an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


